OPINION OE THE COURT. ROBERTS, C. J. This action was instituted in the *court below by the appellee against the appellant to recover from the appellant the sum of $500 upon a subscription contract, given to secure the location of a Methodist college at Artesia. Issue was joined and a trial was had, and upon the conclusion of the evidence the court directed the jury to return a verdict in favor of the plaintiff, upon which verdict judgment was rendered, and from which this appeal is prosecuted.  1 Numerous errors are assigned by the appellant upon the action of the trial court in the admission and exclusion of evidence, as well as upon the action of the court in directing a verdict for the plaintiff; but these errors cannot be considered by this court, for the reason that no motion for a new trial was filed in the court below. The Territorial Supreme Court has held repeatedly that in jury trials a motion for a new trial must be made in the court below, and in the event this is not done the Supreme Court will not review the action of the lower court on appeal or writ of error. In the case of Schofield v. Slaughter, 9 N. M. 422, 54 Pac. 757, the Territorial Supreme Court had before it the identical question involved in this case, and the court said: "This court has repeatedly held that a motion for a new trial must be made in the court below, and, in the event this is not done, this court will not review the action of the lower court on writ of error. Rogers v. Richards, 8 N. M. 663 (47 Pac. 719) ; Territory v. Anderson, 4 N. M. (Gild) 228 (13 Pac. 21) Spiegelberg v. Mink, 1 N. M. 308; Sierra Co. v. Dona Ana Co., 5 N. M. 190 (21 Pac. 83); Territory v. Chavez, 9 N. M. 282 (50 Pac. 324). The cases above cited are decisive of this case as to the necessity for filing a motion for a new trial. But it is insisted by the plaintiff in error that, in a case where the court directs a verdict, it is not a jury trial, and therefore the law as above laid down applicable to trials by jury, has no application to a trial by jury where the verdict is rendered by direction of the court. We are unable to accept this view of the law.” In the case of Hagin v. Collins, 15 N. M. 621, 110 Pac. 840, the Territorial Supreme Court in an opinion written by Chief Justice Pope, in discussing the necessity of a motion for a new trial, in order to have alleged errors reviewed by the Supreme Court, said: “We have repeatedly held that errors not jurisdictional will not be considered on an appeal following a jury trial, where such were not set up in the motion for a new trial. U. S. v. Cook (15 N. M. 124) 103 Pac. 306, and cases cited. This, of course, follows from the elementary principle of procedure that the trial court should have the opportunity to correct its errors before the .aid of the appellate court is sought to that end.”  2 We are aware that some of the courts hold that a motion for new trial is unnecessary where a verdict is directed .by the court; but the practice has been otherwise in New Mexico, and we can see-no good reason for departing from the rule established and so long adhered to by the Territorial Supreme Court. The purpose of a motion for new trial is to call to the attention of the court of original jurisdiction its rulings, in order that it may review them, and, if need be, correct errors into which it may have fallen. 1 luring the progress of a trial the court is not always able to give deliberate and careful consideration to the many questions presented for its determination, and it is proper that the trial court should have the first opportunity to correct errors occurring upon the trial, thereby saving the litigants the expense of an appeal. The appellant) having failed to file a motion for a new trial, this court will not review the action of the lower court in directing a verdict for appellee.  3 There remains but one question properly before this court upon the record proper, and that is the action of the court in sustaining the demurrer to appellant’s second amended answer. It appears, however, .that the appellant was given leave to, and did, amend his answer, and having elected to take the benefit of this leave, and file an amended answer, he thereby abandoned the answer to which the demurrer was sustained, and waived any objection to the ruling upon the demurrer. Bremen Mining Co. v. Bremen, 13 N. M. 111, 79 Pac. 806, and authorities cited. There being no error apparent in the record, the judgment of the lower court is affirmed.